Citation Nr: 0008394	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from February 1985 to 
October 1991.

This appeal arose from a July 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which found that claim of 
entitlement to service connection for a low back disorder was 
not well grounded. 

The veteran's claim for service connection for a low back 
disorder was originally denied by a rating action issued in 
August 1992.  She was informed of this decision on August 28, 
1992; however, she did not appeal.  She then attempted to 
reopen her claim and a rating action was issued in August 
1993, which found that she had failed to present sufficient 
new and material evidence to justify reopening the claim.  
She was notified of this decision by a letter dated September 
10, 1993.  Again, she did not appeal. 

In January 1998, the veteran requested that her claim for 
service connection be reopened.  The RO issued a decision in 
July 1998 which denied the claim on the basis that it was not 
well grounded, without formal discussion of whether new and 
material evidence has been submitted to reopen a previously 
denied and final claim.  Neither the statement of the case 
issued in September 1998 nor the supplemental statement of 
the case issued in April 1999 made any reference to the 
regulations pertaining to finality.

As a matter of law, VA is required to first consider whether 
new and material evidence had been presented before the 
merits of claim can be considered; a regional office 
determination as to whether evidence is "new and material" 
is subject to de novo adjudication by the Board.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (Board cannot ignore 
"threshold" issue of new and material evidence) and Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210 (1991) (if evidence 
is new and material, Board must then reopen claim and review 
all the evidence of record to determine outcome of claim on 
the merits).  The RO must therefore readjudicate the 
veteran's claim for service connection for a low back 
disorder with incorporation of the principles of finality and 
new and material evidence, as provided under applicable law 
and VA regulations.  Wakeford, 8 Vet. App. at 239-40.

Further, the Board is bound by the holding in Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) to the extent that it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on a question that 
has not been first addressed by the RO, and if not, whether 
the claimant will be prejudiced thereby.  As to the facts in 
this case, the Board believes that further appellate review 
must be deferred pending formal RO-adjudication of the claim 
on the basis of finality and new and material evidence.

Potentially relevant records have also not been obtained by 
the RO.  At a personal hearing at the RO in March 1999, the 
veteran stated that she was treated for a back disorder at 
the Charleston VA Medical Center (VAMC) in 1992.  
Accordingly, these records should be obtained on remand.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered).

The veteran further testified that Dr. Belcher told her that 
her low back disorder was related to service.  It is unclear 
whether the veteran's complete treatment records from Pat E. 
Belcher, D.C. have been obtained, and the veteran should be 
told to submit these records on remand.  38 U.S.C.A. § 5103 
(West 1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Obtain the veteran's complete 
treatment records for a back disorder from 
the Charleston VAMC dated from October 
1991 to present.  All records maintained 
are to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

2.  Tell the veteran that the private 
medical records reflecting treatment for a 
back disorder to which she has referred, 
i.e., from Pat E. Belcher, D.C. as 
described above, are important in 
connection with her claim and that, if 
there are private records pertinent to her 
claim, she should obtain and submit those 
records.  See 38 C.F.R. § 3.159(c) (1999).

3.  Review the record and adjudicate the 
claim of whether new and material evidence 
to reopen a claim for service connection 
for a low back condition has been 
submitted.  The RO's readjudication of the 
claim must comport with Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998), regarding 
whether the evidence submitted is new and 
material so as to allow reopening of the 
previously denied claim according the 
specific criteria set forth under 38 
C.F.R. § 3.156(a).

4.  If the decision remains adverse to 
the veteran, she and her representative 
should be provided an appropriate 
supplemental statement of the case, which 
includes all relevant laws and 
regulations pertaining to the finality of 
prior unappealed rating actions, i.e., 
38 C.F.R. § 3.156.  They should then be 
given an opportunity to respond.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


